Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered July 14, 1998, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s motion to withdraw his plea. The record establishes that defendant’s guilty plea had been entered knowingly, intelligently, and voluntarily, and does not warrant vacatur of the plea.
We perceive no basis for reduction of sentence. Concur— Williams, J. P., Mazzarelli, Ellerin, Wallach and Rubin, JJ.